780 F.2d 548
CINCINNATI FLUID POWER, INC., Plaintiff-Appellee,v.REXNORD, INC., Defendant-Appellant.
No. 84-3326.
United States Court of Appeals,Sixth Circuit.
Jan. 2, 1986.

1
Before JONES, KRUPANSKY and GUY* Circuit Judges.

ORDER

2
Appellant has petitioned the Court to rehear its decision of September 19, 1985, 777 F.2d 92, affirming the judgment of the district court.


3
A majority of the panel has determined that a rehearing is necessary.  Consequently, it is ORDERED that the petition for rehearing is granted.  The previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs, if they desire, and the case will be re-submitted to the above named panel.



*
 Judge Ralph B. Guy was substituted as the third member of the panel for purposes of this petition following the death of Judge Harry Phillips who had participated in the initial decision